Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1,8, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veselic (US 20040164707) in view of Hsu (US 20090189569).

    PNG
    media_image1.png
    391
    738
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    640
    642
    media_image2.png
    Greyscale

Fig. 3 and 7 of Veselic
As to claim 1, Veselic discloses a charging device (Fig. 3), comprising: 
a battery (Fig. 3, 32); 
a port to which a cable is connected to receive electric power (Fig. 1 and [0034] interface where cable (i.e Rcable) is attached and is connected to the charger); a charging circuit configured to charge the battery using the electric power supplied through the cable (Battery charge controller 30 charges battery from input Vchrg which is power after cable (Rcable). Cable identified as a USB cable); and a controller ([0097] and Fig. 7 microcontroller) configured to: measure a voltage of the supplied electric power ([0101]  Fig. 7 S94 voltage provided by the external power supply to the battery charge controller 30 is then monitored), and
and controlling a charging circuit of the device to charge the battery by increasing a charging current to charge the battery one or more times  (maximizes current draw from the external supply ([0102]) and thus maximizes charge current to the battery [0037]).
Even though Veselic teaches an embodiment that controls the charging circuit to charge the battery by increasing a charging current to charge the battery one or more times ( ([0102]) [0037]) Veselic is not specifically clear that the claimed charging increasing is done until the measured voltage reaches a predetermined voltage.
Hsu teaches control the charging circuit to charge the battery by increasing a charging current to charge the battery one or more times until the measured voltage reaches a predetermined voltage ([0032] Fig. 3,5 207,215 and 217) .
It would have been obvious to a person of ordinary skill in the art to modify the charging device of Veselic to control the charging circuit to charge the battery by increasing a charging current to charge the battery one or more times until the measured voltage reaches a predetermined voltage, in order to decrease charging time as taught by Hsu ([0032]).
As to claim 8, Veselic in view of Hsu teaches the charging device according to claim 1.
Veselic in view of Hsu does not disclose/teach wherein the predetermined voltage is determined based on a standard to which the cable conforms.
However, Since Veselics cable is a USB charging cable, it is well known to one of ordinary skill in the art that USB ports have voltage ratings of  5V+-5% as evident by Hsu ([0002]). As such a charging cable (with a higher voltage rating) having the attach USB ports will be limited by the voltage rating of the USB ports.
It would be obvious to one of ordinary skill in the art for Veselic predetermined voltage be based on the USB standard voltage (and thus conform to the cable standard) in order to prevent deterioration and damage to the cable and charging system.
As to claim 20, Veselic discloses a charging method for charging a device having a battery (Fig. 3 and Fig.9), the method comprising: 
receiving electric power through a cable connected to a port of the device (Fig. 1 and [0034] interface where cable (i.e Rcable) and is connected to the charger); measuring a voltage of the supplied electric power ([0101]  Fig. 7 S94 The voltage provided by the external power supply to the battery charge controller 30 is then monitored); and controlling a charging circuit of the device to charge the battery by increasing a charging current to charge the battery one or more times  (maximizes current draw from the external supply ([0102]) and thus maximizes charge current to the battery [0037]).
Even though Veselic teaches an embodiment that controls the charging circuit to charge the battery by increasing a charging current to charge the battery one or more times (maximizes current draw from the external supply ([0102]) and thus maximizes charge current to the battery [0037]) Veselic is not specifically clear that the claimed charging increasing is done until the measured voltage reaches a predetermined voltage.
Hsu teaches control the charging circuit to charge the battery by increasing a charging current to charge the battery one or more times until the measured voltage reaches a predetermined voltage ([0032] Fig. 3,5 207,215 and 217) .
It would have been obvious to a person of ordinary skill in the art to modify the charging device of Veselic to control the charging circuit to charge the battery by increasing a charging current to charge the battery one or more times until the measured voltage reaches a predetermined voltage, in order to decrease charging time as taught by Hsu ([0032]).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veselic (US 20040164707) in view of Hsu (US 20090189569) in view of Somerville (US 20170187200).
As to claim 2, Veselic in view of Hsu teaches the charging device according to claim 1.
Veselic in view of Hsu does not disclose/teach a memory that stores a plurality of predetermined current values, wherein the controller is further configured to choose one of the predetermined current values stored in the memory in ascending order
Somerville teaches a memory that stores a plurality of predetermined current values, wherein the controller is further configured to choose one of the predetermined current values stored in the memory in ascending order ([0048] and Fig. 3 and 7 where the portable device instructs the charger port to return to the slow charging voltage and current limits of the USB Battery Charging Specification which is a maximum supply voltage set provided by the charger port is 5.25V and the current ranges from 1.5 A-5.0 A (a predetermined current value is chosen). 
It would have been obvious to a person of ordinary skill in the art to modify the memory of Veselic to store a plurality of predetermined current values, wherein the controller is further configured to choose one of the predetermined current values stored in the memory in ascending order, as taught by Somerville in order to perform slow charging when the battery is fully charged thereby prevent a leakage discharge when not in use.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veselic (US 20040164707) in view of Hsu (US 20090189569) in view of Somerville (US 20170187200) as evident by Hawawini (US20120217935).

As to claim 3, Veselic in view of Hsu teaches in view of Somerville teaches the charging device according to claim 2, wherein each of the predetermined current values stored in the memory corresponds to a different standard to which the cable conforms (it is well known to one of ordinary skill in the art that varying USB ports have difference current ratings between the current ranges from 1.5 A-5.0 A as evident by Hawawini ([0025] USB 100/150 and 500/900). Therefore a charging cable with the attach USB ports with the ability to conduct more current than the USB port will be limited by the USB port current rating and therefore conforms to the USB specification taught by Somerville ([0048]).
As to claim 4, Veselic in view of Hsu teaches in view of Somerville evident by Hawawini teaches the charging device according to claim 3, wherein each of the predetermined current values stored in the memory is a maximum value of a current that can be supplied by the cable according to the corresponding standard (it is well known to one of ordinary skill in the art that varying USB ports have difference current ratings between the current ranges from 1.5 A-5.0 A as evident by Hawawini ([0025] USB 100/150 and 500/900). Therefore a charging cable with the attach USB ports with the ability to conduct more current than the USB port will be limited by the USB port current rating and therefore conforms to the USB specification taught by Somerville ([0048]).
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veselic (US 20040164707) in view of Hsu (US 20090189569) in view of Razdan (US9960618).
As to claim 5, Veselic in view of Hsu teaches the charging device according to claim 1.
Veselic in view of Hsu does not disclose/teach wherein the controller is further configured to determine an amount of increase in the charging current based on a difference between voltages measured before and after the charging current has been previously increased.
Razdan teaches wherein the controller is further configured to determine an amount of increase in the charging current based on a difference between voltages measured before and after the charging current has been previously increased. (Col 4 lines 60-67 where current steps can be large steps, fine steps, or a mix thereof. Such steps in current need not be in the same direction. For example, current steps can converge from two sides of the charge current to arrive at the voltage drop past the limit (Vlimit). As such the current increase are indirectly related to the voltage differences).
It would have been obvious to a person of ordinary skill in the art to modify the controller of Veselic to further be configured to determine an amount of increase in the charging current based on a difference between voltages measured before and after the charging current has been previously increased, as taught by Razdan in order to reduce the time to converge on the voltage limit thereby reducing operation time.
 
As to claim 6, Veselic in view of Hsu in view of Razdan teaches the charging device according to claim 5, further comprising: a memory that stores a plurality of amounts of decrease in the measured voltage each associated with a different amount of increase in the charging current, wherein the controller is further configured to search the memory for an amount of increase in the charging current corresponding to the difference between the measured voltages (Col 4 lines 60-67 of Razdan).
As to claim 7, Veselic in view of Hsu in view of Razdan teaches the charging device according to claim 6, wherein a greater amount of decrease in the measured voltage is associate with a smaller amount of increase in the charging current (Col 4 lines 60-67 of Razdan).
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veselic (US 20040164707) in view of Hsu (US 20090189569) in view of Yoon (US 20170256968).
As to claim 9, Veselic in view of Hsu teaches the charging device according to claim 1.
Veselic in view of Hsu does not teach wherein the controller is further configured to receive data from an external device via the cable.
Yoon teaches wherein the controller is further configured to receive data from an external device via the cable. ([0084] For example, the adapter device 100 may transmit a voltage/current list, which USB PD supports, to the terminal device 200 through a CC1 pin or a CC2 pin based on the second protocol)
It would have been obvious to a person of ordinary skill in the art to modify the charging device of Veselic in view of Hsu to wherein the controller is further configured to receive data from an external device via the cable in order to charge the battery with current voltages supported by the external device ([0085]).
As to claim 10, Veselic in view of Hsu in view of Yoon teaches charging device according to claim 9, wherein the data indicates a voltage of the supplied electric power ([0084] For example, the adapter device 100 may transmit a voltage/current list, which USB PD supports, to the terminal device 200 through a CC1 pin or a CC2 pin based on the second protocol).
Claims 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oozawa (US 20110199630) in view of Hsu (US 20090189569).
As to claim 11,  Oozawa discloses a printer (Fig. 1), comprising: a printing unit (Fig. 4 “printer) ; 
a battery configured to supply electric power to drive the printing unit (battery 270 [0018]; 
a port to which a cable is connected to receive electric power from an external device (Fig. 1 port 210); a charging circuit configured to charge the battery using the electric power supplied through the cable ([0047]  Fig. 4 voltage changing unit 220) ; and a controller configured to: measure a voltage of the supplied electric power (power monitoring unit 230 and control unit 240. [0048] The power monitoring unit 230 monitors the voltage of the DC power from the DC power input unit 210 ).
Oozawa does not disclose/teach control the charging circuit to charge the battery by increasing a charging current to charge the battery one or more times until the measured voltage reaches a predetermined voltage.
Hsu teaches control the charging circuit to charge the battery by increasing a charging current to charge the battery one or more times until the measured voltage reaches a predetermined voltage ([0032] Fig. 3,5 207,215 and 217) .
It would have been obvious to a person of ordinary skill in the art to modify the control circuit of Oozawa to control the charging circuit to charge the battery by increasing a charging current to charge the battery one or more times until the measured voltage reaches a predetermined voltage, in order to decrease charging time as taught by Hsu ([0032]).
As to claim 18, Oozawa in view of Hsu teaches the printer according to claim 11, wherein the predetermined voltage is determined based on a standard to which the cable conforms.
However, Since Hsu connector 111 is a USB connector, it is well known to one of ordinary skill in the art that USB ports have voltage ratings of  5V+-5% as evident by Hsu ([0002]). As such a charging cable (with a higher voltage rating) having the attach USB ports will be limited by the voltage rating of the USB ports. 
It would be obvious to one of ordinary skill in the art for Oozawa predetermined voltage be based on the USB standard voltage (and thus conform to the cable standard) in order to prevent deterioration and damage to the cable and charging system.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oozawa (US 20110199630) in view of Hsu (US 20090189569) in view of Somerville (US 20170187200).
As to claim 12, Oozawa in view of Hsu teaches the printer according to claim 11, further comprising: a memory that stores a plurality of predetermined current values, wherein the controller is further configured to choose one of the predetermined current values stored in the memory in ascending order.
Oozawa in view of Hsu does not disclose/teach a memory that stores a plurality of predetermined current values, wherein the controller is further configured to choose one of the predetermined current values stored in the memory in ascending order
Somerville teaches a memory that stores a plurality of predetermined current values, wherein the controller is further configured to choose one of the predetermined current values stored in the memory in ascending order ([0048] and Fig. 3 and 7 where the portable device instructs the charger port to return to the slow charging voltage and current limits of the USB Battery Charging Specification which is a maximum supply voltage set provided by the charger port is 5.25V and the current ranges from 1.5 A-5.0 A (a predetermined current value is chosen). 
It would have been obvious to a person of ordinary skill in the art to modify the memory of Oozawa to store a plurality of predetermined current values, wherein the controller is further configured to choose one of the predetermined current values stored in the memory in ascending order, as taught by Somerville in order to perform slow charging when the battery is fully charged thereby prevent a leakage discharge when not in use.
Claims 13-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Oozawa (US 20110199630) in view of Hsu (US 20090189569) in view of Somerville (US 20170187200) as evident by Hawawini (US20120217935).
As to claim 13, Oozawa in view of Hsu in view of Somerville teaches the printer according to claim 12, wherein each of the predetermined current values stored in the memory corresponds to a different standard to which the cable conforms (it is well known to one of ordinary skill in the art that varying USB ports have difference current ratings between the current ranges from 1.5 A-5.0 A as evident by Hawawini ([0025] USB 100/150 and 500/900). Therefore a charging cable with the attach USB ports with the ability to conduct more current than the USB port will be limited by the USB port current rating and therefore conforms to the USB specification taught by Somerville ([0048]).
As to claim 14, Oozawa in view of Hsu in view of Somerville as evident teaches by Hawawini teaches the printer according to claim 13, wherein each of the predetermined current values stored in the memory is a maximum value of a current that can be supplied by the cable according to the corresponding standard (it is well known to one of ordinary skill in the art that varying USB ports have difference current ratings between the current ranges from 1.5 A-5.0 A as evident by Hawawini ([0025] USB 100/150 and 500/900). Therefore a charging cable with the attach USB ports with the ability to conduct more current than the USB port will be limited by the USB port current rating and therefore conforms to the USB specification taught by Somerville ([0048]).
Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oozawa (US 20110199630) in view of Hsu (US 20090189569) in view of Razdan (US9960618).
As to claim 15, Oozawa in view of Hsu teaches the printer according to claim 11.
Oozawa in view of Hsu does not disclose/teach wherein the controller is further configured to determine an amount of increase in the charging current based on a difference between voltages measured before and after the charging current has been previously increased.
Razdan teaches wherein the controller is further configured to determine an amount of increase in the charging current based on a difference between voltages measured before and after the charging current has been previously increased (Col 4 lines 60-67 where current steps can be large steps, fine steps, or a mix thereof. Such steps in current need not be in the same direction. For example, current steps can converge from two sides of the charge current to arrive at the voltage drop past the limit (Vlimit). As such the current increase are indirectly related to the voltage differences).
It would have been obvious to a person of ordinary skill in the art to modify the controller of Oozawa to further be configured to determine an amount of increase in the charging current based on a difference between voltages measured before and after the charging current has been previously increased, as taught by Razdan in order to reduce the time to converge on the voltage limit thereby reducing operation time.
As to claim 16, Oozawa in view of Hsu in view of Razdan teaches the printer according to claim 15, further comprising: a memory that stores a plurality of amounts of decrease in the measured voltage each associated with a different amount of increase in the charging current, wherein the controller is further configured to search the memory for an amount of increase in the charging current corresponding to the difference between the measured voltages (Col 4 lines 60-67 of Razdan).
As to claim 17, Oozawa in view of Hsu in view of Razdan teaches the printer according to claim 16, wherein a greater amount of decrease in the measured voltage is associate with a smaller amount of increase in the charging current (Col 4 lines 60-67 of Razdan).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oozawa (US 20110199630) in view of Hsu (US 20090189569) in view of in view of Yoon (US 20170256968).
As to claim 19, Oozawa in view of Hsu teaches the printer according to claim 11.
Oozawa in view of Hsu does not teach wherein the controller is configured to receive data from an external device via the cable, and the data indicates a voltage of the supplied electric power.
Yoon teaches wherein the controller is configured to receive data from an external device via the cable, and the data indicates a voltage of the supplied electric power. ([0084] For example, the adapter device 100 may transmit a voltage/current list, which USB PD supports, to the terminal device 200 through a CC1 pin or a CC2 pin based on the second protocol)
It would have been obvious to a person of ordinary skill in the art to modify the charging device of Oozawa in view of Hsu to wherein the controller is further configured to receive data from an external device via the cable in order to charge the battery with current voltages supported by the external device ([0085]).
Conclusion and Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
So et al (US 20080111521)  is cited for having incremental adjusting charge voltage as current increases and decreases. 
Kamath et al (US 20180026469) is cited for having incremental charging modes. 
Breen et al (US 6928568) is cited for dynamic charging capability achieved by setting a static maximum limit for the current capacity of the AC adapter (i.e. the power rating of the AC adapter) within the battery charger and measuring the current used by the system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE V MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on M to F, 9am to 530pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 5712722312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TYNESE MCDANIEL/
Examiner, Art Unit 2859

	
		
	
	
	/DREW A DUNN/           Supervisory Patent Examiner, Art Unit 2859